DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/15/2020.
Claims 1, 8, 10, 22-23, and 25 are amended.
Claim 4 is cancelled.
Claim 26 is newly added. 
Claims 1-3 and 5-26 are pending. Claims 7, 20-21, and 24 have been withdrawn.

Response to Arguments
Applicant's arguments filed 10/15/2020 with respect to Lee have been fully considered but they are not persuasive.
The Applicant argues that Lee fails to disclose “an airflow path defined from the heater, through the mixing chamber, and subsequently through the spiral path insert to the mouth-end insert, the airflow path being linear from the heater to the spiral path insert” as recited in amended claims 1 and 22. Specifically, the Applicant argues that the airflow path moves through the central passage of the condenser 30, through openings leading to the threaded body, “and has at least one hole or opening to allow the vapors to pass through and to the threads or waves of the condenser” and that the condenser (30) of Lee redirects the airflow from the heater. The Examiner does not find the Applicant’s argument persuasive. Specifically, claim 1 recites “the airflow path being linear from the heater to the spiral path insert.” In annotated Figs 1 and 4 of Lee (see below) the vapors pass from the heater (15) through the condenser cap (40) to the first condenser end through the threaded body (interpreted as the spiral path insert) and through the second condenser end acting as a mouthpiece (Column 5, lines 24-34). The Examiner has reinterpreted Lee such that the passage through the condenser cap (40) interpreted as the mixing chamber (see Fig. 4) and the at least one hole or opening allowing the vapors to pass through as 
Applicant’s arguments, see page 4-5, filed 10/15/2020, with respect to the rejection of claims 1 and 22 over Thorens have been fully considered but are considered moot with respect to the current rejection. Specifically, the Applicant’s arguments are directed to the third embodiment of Thorens (Fig. 4; Paragraph 94). The Examiner has modified the rejection below to use the different embodiment of Thorens (Fig. 2-3).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 22, the claim limitation “the airflow path being linear from the heater to the spiral path insert” lacks written description. The Applicant asserts that Figs. 3 and 4 of the instant application define the airflow path being linear from the heater to the spiral path insert (see Page 1 of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 11, 22-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 8869792).
Regarding claims 1 and 22, Lee discloses an apparatus for vaporizing herbs and plants (abstract) the apparatus (10; Fig. 1) including a battery or power source (85) and an activation button for power (90) comprising:
a cartridge (see Fig. 3A-B; interpreted as the combination of parts 20, 30, and 40) and a mouth-end portion (see annotated Fig. 3B);
a heater or heating element (27; see Fig. 9) for vaporizing herbs and plants (Column 3, line 22-24; equivalent to at least partially volatizing the formulation);
a chamber (see annotated Fig. 4; located inside condenser cap 40) located entirely downstream of the heater and upstream of the mouthpiece (see Fig. 3A, 4) capable of mixing;
a mouthpiece (55) inserted into the mouth-end portion (see annotated Fig. 3B); and
a condenser (30; equivalent to a spiral path insert) downstream of the mixing chamber (see annotated Fig. 4) and upstream of the mouthpiece (see Fig. 4; Column 5, line 13-15) including a threaded body (see annotated Fig. 4; interpreted as an impermeable body including a spiral channel) including a first condenser end (interpreted as a spiral channel inlet) and a second condenser end (interpreted as a spiral channel outlet), the first condenser end can be threaded and hollow and has at least one hole or opening to allow the vapors to pass through and to the threads or waves of the condenser module (see Column 5, line 24-34), the condenser located inside of a glass tube (20).
Regarding the claim limitation “a cartridge for containing a formulation” this has been interpreted as an intended use of the cartridge and therefore the claim does not require “a formulation”. Furthermore, the cartridge (Fig. 3B) of Lee is capable of holding a formulation. 
Regarding the claim limitation “a spiral channel…the spiral path insert being impermeable, and the spiral channel being a closed spiral channel defined by the spiral path insert and an interior surface of an outer casing such that the closed spiral channel is the only path from the heater to the moth-end insert” Lee teaches that the condenser is in the form of a threaded body. One of ordinary skill in the art would appreciate that the term “threaded” is known as a ridge wrapped around a cylinder or cone in the form of a helix. Since Lee clearly illustrates in Fig. 4 that the condenser has multiple ridges (6 on each 
Regarding the claim limitation “an airflow path defined from the heater, through the mixing chamber and subsequently through the spiral path insert to the mouth-end insert, the airflow path being linear from the heater to the spiral path insert,” Fig. 4 of Lee illustrates that the vapors pass from the heater (15) through the condenser cap (40) to the first condenser end through the threaded body (interpreted as the spiral path insert) and through the second condenser end acting as a mouthpiece (Column 5, lines 24-34). Therefore, the vapor path is linear from the heater (15) through the condenser cap (40) which is located upstream of the at least one hole leading to the threaded body. 


    PNG
    media_image1.png
    504
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    511
    media_image2.png
    Greyscale

Regarding claim 2, Lee discloses the condenser having ridges having at least two turns about the outer periphery (see Fig. 4).
Regarding claim 11, Lee discloses that the threads of the condenser are in fluid communication with the mouthpiece (see the arrows in Fig. 4).
Regarding claims 23 and 25, Lee discloses the threads of the condenser include a spiral axis along a flow path within the electronic article (see Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8869792) as applied to claim 1 above.
Regarding claim 5, Lee discloses the electronic article as discussed above with respect to claim 1. Lee further discloses that the condenser module extends the distance the vapor has to travel from the inlet to outlet, so the vapor can lose heat over a short distance (Column 5, lines 49-54). Furthermore, Lee clearly illustrates in Fig. 4 that ridges of the condenser (30) touch the inside diameter of the glass tube (20) (see Fig. 4).
However, Lee does not explicitly teach wherein the SPI comprises a length ranging from about 2 mm to about 30 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the length of the condenser to obtain different distances the vapor has to travel, thereby obtaining various amounts of cooling effect on the vapor because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 10, Lee is silent as to the SPI defining at least one additional spiral channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the spiral channel because “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B). 
Claims 3, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8869792) as applied to claim 1 above, and further in view of Li et al. (US 7878963).
Regarding claim 3, Lee discloses the electronic article as discussed above with respect to claim 1. Lee further discloses that the condenser apparatus has a glass or plastic body (Column 5, lines 24-25).

Li teaches a smoking article that includes a flow restrictor (abstract) wherein the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) with at least two turns about an outer periphery of the article (Fig. 30) and wherein the channel has a diameter of about 0.3 mm to about 1.5 mm (Column 12, lines 12-13; the diameter has a width and depth). Li further teaches that the flow restrictor the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) wherein the flow restrictor is made using high density polyethylene (Column 12, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser of Lee to be high density polyethylene as in Li to make the insert impermeable (Li; Column 12, lines 5-6) because (a) Lee suggests that the condenser is made of plastic, and high density polyethylene is plastic that is known to be used in the art to make spiral path inserts; and (b) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Regarding claim 8, Lee discloses the electronic article as discussed above with respect to claim 1.
However, Lee does not explicitly teach the channel having a width ranging from about 0.1 mm to about 2.0 mm and a depth ranging from about 0.01 mm to about 2 mm. 
Li teaches a smoking article that includes a flow restrictor (abstract) wherein the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) with at least two turns about an outer periphery of the article (Fig. 30) and wherein the channel has a diameter of about 0.3 mm to about 1.5 mm (Column 12, lines 12-13; the diameter has a width and depth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape and size of the threads of Lee to have a diameter of about 
Regarding claims 9 and 12, Lee is silent as to a coating on the SPI, the coating comprising an additive.
Li further teaches that flavorants or colorants can be added to the material surrounding the spiral channel (Column 12, lines 15-16) and a waxy or oil material to enhance removal of non-polar component can be applied to the flow restrictor (Column 12, lines 47-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threads of Lee to include additives as in Li to enhance a particular filtration selectivity or to deliver flavor (Li; Column 12, lines 48-49).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8869792) as applied to claim 1 above, and further in view of Liu et al. (US 2015/0181928).
Regarding claim 6, Lee discloses the electronic article as discussed above with respect to claim 1.
However, Lee is silent as to the SPI defines the spiral channel as having a variable width and a variable depth.
Liu teaches an electronic cigarette (abstract) comprising a cartridge (e-liquid cup; Fig. 7; Paragraph 44) having a mouth-end portion (see Fig. 7 recreated below) with a reservoir for containing a formulation (liquid-storage member 202; Fig. 7; Paragraph 44); a heater for at least partially volatilizing the formulation (heating wire 206; Fig. 7; Paragraph 43); and a spiral path insert (mouthpiece cover 201; Fig. 7, 9; Paragraph 42) defining a spiral channel (ventilation grooves 212; Fig. 7 and 9; Paragraph 45, 48), wherein the mouthpiece cover functions to avoid users from inhaling the droplets into the mouth (Paragraph 45), and the spiral grooves reduce the aerosol temperature by lengthening the route taken by the aerosol (Paragraph 16). Liu further teaches wherein the SPI further defines the spiral channel as having a variable width and a variable depth (Paragraph 47; the size of the ventilation groove at the periphery of the mouthpiece may be designed as different values).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8869792) in view of Li et al. (US 7878963) as applied to claim 12 above, and further in view of Yoshino et al. (US 2015/0027477).
Regarding claim 13, modified Lee discloses the electronic cigarette as discussed above with respect to claim 12.
However, modified Lee is silent as to wherein the additive is encapsulated or microencapsulated. 
Yoshino teaches an electronic cigarette comprising a filter containing a built-in capsule (Paragraph 13) wherein a tobacco enhancing liquid (8; Paragraph 33) is encapsulated in a capsule (6; Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive of modified Lee to be encapsulated as in Yoshino because the liquid containing highly-volatile fragrances is protected to not contact the air until smoking to ensure the freshness of the aroma (Yoshino; Paragraph 34).

Claims 1-2, 5, 10-11, 14, 17, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Lee (US 8869792) and Rubin (WO 2012/0269663 A2).
Regarding claims 1 and 22, Thorens discloses a smoking system (abstract) comprising:
a cartridge reservoir for containing a formulation (113; Fig. 1; Paragraph 76) including a mouth-end portion (see Fig. 2a),
a heater for at least partially volatizing the formulation (heating coil 119) surrounding a capillary wick (117); 

the aerosol forming chamber channeling the air and aerosol flow between the capillary wick and heating coil and the air outlet (Paragraph 84; interpreted as an airflow path defined from the heater, through the mixing chamber, and to the mouth-end portion), wherein the air and aerosol flow is linear between the heater and the mouth-end portion (see Fig. 2).
Thorens further suggests a removable insert downstream of the capillary wick with guides that channel the aerosol and airflow from the capillary wick and heater towards the air outlet (Paragraph 39) wherein the inserts may define a swirled, rotating, or spiraling flow downstream of the capillary wick (Paragraph 40).
However, Thorens is silent as to a mouth-end insert in the mouth-end portion, and a spiral path insert upstream of the mouth-end insert and defining a spiral channel, a spiral channel inlet, a spiral channel outlet, the spiral path insert being impermeable, and the spiral channel being a closed spiral channel defined by the spiral path insert and an interior surface of an outer casing such that the closed spiral channel is the only path from the heater to the mouth-end insert; and the airflow path defined from the heater through the mixing chamber and subsequently through the spiral path insert to the mouth-end insert, the airflow path being linear from the heater to the spiral path insert. 

    PNG
    media_image3.png
    447
    661
    media_image3.png
    Greyscale


Rubin teaches the aerosol delivery device (10; Fig. 1) comprising: a liquid medicant formulation (14) stored within a liquid reservoir (15; equivalent to a cartridge; Page 14, line 15-21) and an airflow outlet end (20; equivalent to a mouth-end portion); a piezoelectric motor assembly (12, 13; Page 14, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the known mouthpiece and condenser of Lee to the device of Thorens order to obtain the predictable result creating a spiral airflow (see Fig. 4 of Lee) because (a) Thorens suggests that the internal shape of the housing may define a swirled, spiraling flow downstream of the capillary wick (Paragraph 35) using the one or more removable inserts (Paragraph 40); and (b) the modification is beneficial because the condenser extends the distance the vapor has to travel thereby cooling the vapor (Lee; Column 5, lines 42-54). One of ordinary skill in the art would appreciate that the modification of Thorens in view of Lee creates a more tortuous flow path using the threads of the condenser. Therefore, the modification is further beneficial because it prevents larger aerosol particles form exiting the device, and allows smaller particles with a mass median aerodynamic diameter more ideal for inhalation to exit the device (Rubin; claim 11).
Regarding claim 2
Regarding claim 5, modified Thorens does not explicitly teach wherein the SPI comprises a length ranging from about 2 mm to about 30 mm.
Lee further discloses that the condenser module extends the distance the vapor has to travel from the inlet to outlet, so the vapor can lose heat over a short distance (Column 5, lines 49-54). Furthermore, Lee clearly illustrates in Fig. 4 that ridges of the condenser (30) touch the inside diameter of the glass tube (20) (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the length of the condenser to obtain different distances the vapor has to travel, thereby obtaining various amounts of cooling effect on the vapor because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 10, modified Thorens does not disclose the SPI defining at least one additional spiral channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the spiral channel because “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B). 
Regarding claim 11, modified Thorens discloses that the threads of the condenser are in fluid communication with the mouthpiece (see the arrows in Fig. 4 of Lee).
Regarding claim 14, modified Thorens discloses that the capillary wick (117) extends into the cartridge (113; Paragraph 76-77).
Regarding claim 17, modified Thorens discloses the cartridge (113) contains liquid (115; equivalent to a formulation reservoir), a heater coil (119), and a wick (117; equivalent to a filamentary wick), wherein the wick is surrounded by the heating coil (Paragraph 77; interpreted as in communication) and the wick moves the liquid via capillary action (Paragraph 77).
Regarding claims 23 and 25. 
Claims 3, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Lee (US 8869792) and Rubin (WO 2012/0269663 A2) as applied to claim 1, and further in view of Li et al. (US 7878963).
Regarding claim 3, modified Thorens discloses the electronic article as discussed above with respect to claim 1, wherein the condenser apparatus has a glass or plastic body (Lee; Column 5, lines 24-25).
However, modified Thorens does not explicitly teach wherein the SPI comprises at one material or a combination of materials selected form a group of polyethylene, low density polyethylene, and poly ether ketone. 
Li teaches a smoking article that includes a flow restrictor (abstract) wherein the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) with at least two turns about an outer periphery of the article (Fig. 30) and wherein the channel has a diameter of about 0.3 mm to about 1.5 mm (Column 12, lines 12-13; the diameter has a width and depth). Li further teaches that the flow restrictor the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) wherein the flow restrictor is made using high density polyethylene (Column 12, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser of modified Thorens to be high density polyethylene as in Li to make the insert impermeable (Li; Column 12, lines 5-6) because (a) Lee suggests that the condenser is made of plastic, and high density polyethylene is plastic that is known to be used in the art to make spiral path inserts; and (b) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Regarding claim 8, modified Thorens discloses the electronic article as discussed above with respect to claim 1.
However, modified Thorens does not explicitly teach the channel having a width ranging from about 0.1 mm to about 2.0 mm and a depth ranging from about 0.01 mm to about 2 mm. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape and size of the threads of modified Thorens to have a diameter of about 0.3 mm to about 1.5 mm as in Li because the cross-section and length of the channel gives a desired pressure drop across the segment (Li; Column 12, lines 24-26) which would allow for a particular range or size of smoke to pass through the cavity (Li; Column 12, lines 35-40). Additionally, a change in size and shape are generally recognized as within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claims 9 and 12, modified Thorens is silent as to a coating on the SPI, the coating comprising an additive.
Li further teaches that flavorants or colorants can be added to the material surrounding the spiral channel (Column 12, lines 15-16) and a waxy or oil material to enhance removal of non-polar component can be applied to the flow restrictor (Column 12, lines 47-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threads of modified Thorens to include additives as in Li to enhance a particular filtration selectivity or to deliver flavor (Li; Column 12, lines 48-49).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Lee (US 8869792) and Rubin (WO 2012/0269663 A2) as applied to claim 1, and further in view of Liu et al. (US 2015/0181928).
Regarding claim 6, modified Thorens discloses the electronic article as discussed above with respect to claim 1.
However, modified Thorens is silent as to the SPI defines the spiral channel as having a variable width and a variable depth.
Liu teaches an electronic cigarette (abstract) comprising a cartridge (e-liquid cup; Fig. 7; Paragraph 44) having a mouth-end portion (see Fig. 7 recreated below) with a reservoir for containing a 
It would have been obvious to said skilled artisan to have modified the threads of modified Thorens to have a variable width and a variable depth as in Liu in order to achieve the predictable result of changing the airflow according to the needs of the user (Liu; Paragraph 12, 47). Additionally, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Thorens et al. (US 2011/0094523) in view of Lee (US 8869792), Rubin (WO 2012/0269663 A2), and Li et al. (US 7878963) as applied to claim 12 above, and further in view of Yoshino et al. (US 2015/0027477).
Regarding claim 13, modified Thorens discloses the electronic cigarette as discussed above with respect to claim 12.
However, modified Thorens is silent as to wherein the additive is encapsulated or microencapsulated. 
Yoshino teaches an electronic cigarette comprising a filter containing a built-in capsule (Paragraph 13) wherein a tobacco enhancing liquid (8; Paragraph 33) is encapsulated in a capsule (6; Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive of modified Thorens to be encapsulated as in Yoshino because the liquid containing highly-volatile fragrances is protected to not contact the air until smoking to ensure the freshness of the aroma (Yoshino; Paragraph 34).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Lee (US 8869792) and Rubin (WO 2012/0269663 A2) as applied to claim 14 above, and further in view of Hearn et al. (US 2013/0056012).
Regarding claim 15, modified Thorens discloses the electronic cigarette as discussed above with respect to claim 14.
However, modified Thorens is silent as to wherein the cartridge is pressurized and comprises a mechanically or electrically operated valve at an outlet of the cartridge. 
Hearn teaches a simulated cigarette containing a pressurized reservoir of inhalable composition and an outlet valve (abstract), wherein the valve is breath activated (Paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of modified Thorens to be pressurized and have a valve as in Hearn in order to use the electronic cigarette in practically all orientations (Hearn; Paragraph 10).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Lee (US 8869792) and Rubin (WO 2012/0269663 A2) as applied to claim 14 above, and further in view of Abehasera (US 2012/0318882).
Regarding claim 16, modified Thorens discloses the electronic cigarette as discussed above with respect to claim 14.
However, modified Thorens is silent as to wherein the cartridge is compressible such that the formulation is manually pumped to the capillary.
Abehasera discloses a vapor delivery device with an energy storage unit and an atomizer (abstract) comprising a cartridge formed of a spongy or deformable material configured to deform upon application of pressure (106; Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of modified Thorens to be formed of a spongy or deformable material as in Abehasera because it would allow the cartridge to return to its original shape absent of applied pressure (Abehasera; Paragraph 57).
The claim limitation "formulation is manually pumped to the capillary" has been considered and construed as a manner of operating an apparatus that adds no additional structure. A claim containing a .
Claims 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Lee (US 8869792) and Rubin (WO 2012/0269663 A2) as applied to claims 1 and 17 above, and further in view of Tucker et al. (US 2013/0192615).
Regarding claim 18, modified Thorens discloses the electronic article as discussed above with respect to claim 17.
However, modified Thorens is silent as to an inner tube within the outer tube, and the cartridge comprising the formulation contained in an annulus between the outer tube and the inner tube, wherein the heater is located in the inner tube.
Tucker teaches an electronic cigarette (abstract; title) comprising a mouth-end insert (8; Fig. 4-7, 17; Paragraph 56; interpreted as a mouthpiece) having at least two diverging outlet passages (24) with interior surfaces (83; Fig. 7; Paragraph 57). Tucker further teaches an outer tube (6), an inner tube (62) coaxially positioned within the outer tube (Paragraph 31; Fig. 2), and a liquid supply region (22) contained in an outer annulus (620) between the inner tube and outer tube (Paragraph 49) and between gaskets (10, 15), and a heater (14) extends transversely across the central channel (21; Paragraph 49), the liquid being contained in a liquid storage medium (Paragraph 50).
It would have been obvious to said skilled artisan to have added an inner tube, gaskets, and applied the configuration of the cartridge of Tucker to the cartridge of modified Thorens in order to protect the liquid supply region from oxygen and light in order to maintain a high shelf-life and cleanliness (Tucker; Paragraph 54).
Regarding claim 19
Regarding claim 26, modified Thorens discloses the gasket (Tucker; 10) having an central channel (Tucker; 84) between the heater (Tucker; 14) and the chamber (Tucker; defined as the space between the gasket 10 and the interior surface 83).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747